Citation Nr: 1216181	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-29 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which reopened the claim of service connection for sleep apnea but denied entitlement to service connection for that benefit.  

The Veteran appealed the September 2008 rating decision and perfected an appeal as to the sleep apnea claim.  Thereafter, in an April 2010 decision, the Board reopened the claim of entitlement to service connection for obstructive sleep apnea (OSA) and remanded the claim for additional evidentiary development, to include obtaining a VA examination and opinion regarding whether the Veteran's OSA is related to his military service.  Upon remand, the RO completed all requested development and returned the claim to the Board.  However, in February 2011, the Board determined that another remand was necessary in order for additional development to be conducted, to specifically include obtaining an outstanding VA treatment record and obtaining an amended VA opinion.  

All requested development was conducted and the claim was returned to the Board.  However, the medical opinion obtained by the RO was deemed insufficient by the Board and, thus, in January 2012, the Board requested an additional medical opinion from a medical expert.  The requested medical opinion has been associated with the claims file, which has been returned to the Board.  As such, the Board will proceed to evaluate the merits of the Veteran's claim.  


FINDING OF FACT

The most competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's current obstructive sleep apnea is due to any incident or event in military service.  


CONCLUSION OF LAW

Obstructive sleep apnea incurred in or as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to initial unfavorable AOJ decision issued in September 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with a VA examination in August 2010, and VA obtained additional medical opinions in February 2011 and April 2012.  There is no allegation or indication that the examination rendered in this appeal was inadequate or that there is no medical evidence of record on which to render a fully informed decision.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for obstructive sleep apnea (OSA).  He has asserted that his symptoms of OSA began in service, as he was having sleep problems, including snoring, and was tired all of the time.  See February 2009 VA Form 21-4138; April 2010 Informal Hearing Presentation.  The Veteran has also asserted that his OSA may be related to the chemical and environmental risks to which he was exposed while serving in the Southwest Asia Theater of operations.  See statements from the Veteran dated November 2010 and March 2011.  Specifically, the Veteran has reported being exposed to smoke fields, dust, sand storms, and chemicals used by Iraqis during service.  See November 2010 statement from the Veteran.  

In the alternative, the Veteran has also asserted that his OSA is due to weight gain which he believes is directly related or secondary to his service-connected left knee, chronic fatigue syndrome (CFS), and hypertension disabilities.  In this regard, the Veteran has asserted that he gained weight during service due to a left knee injury incurred therein (for which service connection has been established) because he could not run, exercise, or walk after an in-service surgical procedure.  The Veteran has asserted that his weight gain continued after service due to his service-connected CFS, as a result of the sleep disturbance, changes in activity level, and fatigue experienced as a result thereof.  In support of this assertion, the Veteran has submitted medical information from online sources which state that CFS causes muscle pain, fatigue, and other symptoms which may result in weight gain.  See article entitled "Chronic Fatigue Syndrome, Fibromyalgia, and Weight Gain."  In support of his claim that his OSA may be secondary to service-connected hypertension, the Veteran points to a May 2010 VA outpatient treatment record which suggests that the Veteran's mild pulmonary hypertension may be causing a component of his exercise tolerance.  

The service treatment records do not contain any complaints, treatment, or findings related to obstructive sleep apnea or symptoms that are reasonably attributable thereto.  Nevertheless, the Veteran is competent to report that he experienced sleep problems, snoring, and tiredness during service.  In this regard, the Board notes there is no evidence which directly contradicts the Veteran's statements in this regard and, thus, his statements are considered credible generally.  

In the same way, the Board notes that the service personnel records do not contain any evidence that shows the Veteran was exposed to smoke fields, dust, sand storms, and chemicals during service.  However, the Veteran's service personnel records do reflect that he participated in and received military decorations for the Defense and Liberation of Saudi Arabia campaigns.  As a result, the Board finds that the Veteran's report of exposure to smoke fields, dust, sand storms, and chemicals is consistent with the place, type, and circumstances of his service and is, therefore, considered credible lay evidence of such.  See 38 U.S.C.A. § 1154(a); Layno v. Brown, 6 Vet. App. 465 (1994).  

The post-service evidence reflects that the Veteran has consistently reported having difficulty sleeping since he was discharged from service.  At an August 1996 VA mental disorders examination, the Veteran reported sleeping only four hours a day as he found it difficult to stay asleep.  On occasion, he also reported having sleep disturbance in addition to chronic fatigue.  See VA examinations dated August 1996, September 1998, November 1998, February 2002, and August 2003.  In this regard, the physician who conducted the August 2003 VA examination noted that sleep apnea may be a component of the Veteran's fatigue, although a formal diagnosis of sleep apnea had not been rendered at that time.  In fact, a formal diagnosis of obstructive sleep apnea (OSA) was not rendered until a May 2008 VA Gulf War examination, where the examiner noted the Veteran's disability was manifested by snoring, frequent awakenings, daytime sleepiness and stated that a sleep study revealed fatigue and weakness.  

The evidentiary record contains various medical opinions which purport to establish the likely etiology of the Veteran's OSA.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Veteran was afforded a VA Respiratory examination in August 2010 where the Veteran reported being diagnosed with OSA in 2008 after his primary care physician ordered a sleep study due to complaints of gradually increasing fatigue.  After examining the Veteran, the VA examiner opined that the Veteran's OSA is less likely as not caused by or a result of military service or chronic fatigue syndrome, noting that the development of obstructive sleep apnea is well known to be related to being overweight and correlates well with the increase in body mass.  The examiner noted that the Veteran's diagnoses of chronic fatigue and OSA contribute to the loss of stamina and feeling of fatigue.  He also noted, however, that they are separate diagnoses and one is not known to cause the other.  The examiner noted that the Veteran's weight gain of about 52 pounds would make sense medically as the reason he developed OSA after leaving the military.  He also noted that, while one physician noted that the Veteran's OSA could be due to his pulmonary hypertension, any relationship between OSA and pulmonary hypertension is still being debated in the medical community.  

The August 2010 VA examination is considered competent medical evidence.  However, the opinion provided by the VA examiner is considered inadequate for multiple reasons, including the lack of rationale provided in support of his opinion that the Veteran's OSA is less likely as not caused by or a result of his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions without any supporting analysis is accorded NO weight; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to give basis for his opinion affects the weight and credibility of the evidence).  Therefore, the August 2010 VA opinion is afforded no probative value as to direct service connection.  

In February 2011, another VA physician reviewed the claims file and opined that it is less likely than not that the Veteran's OSA is due to or a result of his service because the medical and service records do not show that OSA was diagnosed prior to the Veteran's release from service in May 1992.  The examiner also stated that there is no documentation of credible statements to support exposure to specific chemical or environmental risks during service, also noting that the association of OSA to specific chemical or environmental exposures is scientifically not proven by peer reviewed studies.  

However, the February 2011 VA examiner did not consider the Veteran's competent lay statements that he manifested the symptoms of fatigue and snoring during service or the Veteran's competent assertions that he went through burning oil fields almost daily and was exposed to smoke fields, dust, sand storms, and chemicals used by Iraqis during service.  Therefore, the February 2011 VA opinion is afforded lessened probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred).  

In evaluating the ultimate merit of this claim, the Board places significant probative value on the medical opinion provided by the VA physician who reviewed the claims file in April 2012.  After reviewing the claims file, including the Veteran's statements of symptoms of fatigue and snoring during service, as well as exposure to chemicals and dust during service, the VA physician opined that it is at least as likely as not that the Veteran's OSA is due to or a result of his military service, to include the symptoms of fatigue and snoring manifested therein and/or the chemical and environmental risks to which he was exposed while serving in the Southwest Asia theater of operations.  In making this determination, the VA physician noted that detailed literature review reveals that a rare cause of sleep apnea syndrome is prolonged and marked occupational exposure to organic solvents.  

The Board considers the April 2012 VA opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current OSA is related to his military service, as the opinion is based upon review of the claims file, including the Veteran's competent report of the events and symptoms experienced during service, and the physicians medical expertise.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the competent and credible evidence of record and supported by a complete rationale.  In this regard, the Board notes that, while there is competent and credible lay evidence that the Veteran was exposed to smoke fields, dust, sand storms, and chemicals during service, the evidence does not include any indication as to the duration of his exposure, including that his exposure was prolonged or marked.  

Nevertheless, the Board finds that the Veteran's competent and credible lay evidence of exposure to smoke fields, dust, sand storms, and chemicals during service, the competent and credible lay evidence of sleep difficulties, snoring, and tiredness during service, and the April 2012 medical opinion raise a reasonable doubt as to whether the Veteran's current OSA is related to his military service.  

Because reasonable doubt is resolved in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted and the Veteran's claim for that benefit may be granted.  See 38 U.S.C.A. § 5107; Gilbert, supra.  Given the foregoing, additional discussion regarding whether the Veteran's OSA is secondary to his service-connected disabilities is not needed.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


